Title: David Humphreys to John Adams, 7 Feb. 1786
From: Humphreys, David
To: Adams, John


          
            
              Dear Sir
            
            

              London

              Febry. 7th. 1786
            
          

          I hope Your Excellency, as well as your most worthy Colleague in
            the Commission to which I am attached as Secretary, will approve of my proposed return
            to America in the Spring, for the reasons I have already had the honour of suggesting in
            conversation; and that, in this case, I may be the bearer of a joint or seperate letters
            from Mr. Jefferson & yourself purporting that I have
            not left Europe with your displeasure or conducted myself, while there, in such a manner
            as to render me unworthy of your confidence. Since it is the fact, I think it ought to
            be known to Congress, that the most perfect harmony & good understanding prevail
            among all the public Servants on this side the water—On this, and many other topics
            relative to their foreign affairs, I flatter myself, my particular representations to
            Individuals of my aquaintance in office may not be unprofitable to the public good.
          As I propose departing for Paris in a few days, and as the
            conveyance by private hands between this and that City seems not to be very frequent, I
            thought it might not be inexpedient to trouble you with this Note; and to take the
            occasion of reiterating the heart-felt obligations for all your acts of friendship
            & civility with which
          I have the honour to be / Your Excellency’s / Most obedient
            & very hble Servt


          
            
              D Humphreys
            
          
        